    Case: 1:19-cv-01610 Document #: 20-1 Filed: 03/29/19 Page 1 of 2 PageID #:67




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

CHRISTOPHER MOEHRL, on behalf of    )
himself and all others similarly situated,
                                    )
                                    )
      Plaintiff,                    )
                                    )                Case No: 1:19-cv-01610
                                    )
v.                                  )                Judge Andrea Wood
                                    )                Magistrate Judge M. David Weisman
THE NATIONAL ASSOCIATION OF         )
REALTORS, REALOGY HOLDINGS          )
CORP., HOMESERVICES OF AMERICA, )
RE/MAX HOLDINGS, INC. and KELLER )
WILLIAMS REALTY, INC.               )
                                    )
      Defendants.                   )
____________________________________)

                    NOTIFICATION AS TO AFFILIATES OF
              DEFENDANT NATIONAL ASSOCIATION OF REALTORS®

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Local Rule 3.2,

Defendant the National Association of Realtors® states that is has no publicly held affiliates.

  Dated: March 29, 2019

                                             Respectfully submitted,

                                              Schiff Hardin LLP

                                             /s/ Jack R. Bierig
                                             Jack R. Bierig
                                             Adam J. Diederich
                                             233 South Wacker Drive, Suite 7100
                                             Chicago, IL 60606
                                             312-258-5500 (Phone)
                                             312-258-5600 (Fax)
                                             jbierig@schiffhardin.com
                                             adiederich@schiffhardin.com

                                             Attorneys for Defendant
                                             National Association of Realtors®
   Case: 1:19-cv-01610 Document #: 20-1 Filed: 03/29/19 Page 2 of 2 PageID #:68




                              CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that on March 29, 2019, the foregoing
Notification as to Affiliates of Defendant the National Association of Realtors® was
electronically filed with the Clerk of the Court by utilizing the CM/ECF System, which will
provide electronic notification to all counsel of record:


                                          /s/ Jack R. Bierig
                                            Jack R. Bierig
